Citation Nr: 1506785	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-03 503	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected thoracic spine disability.  

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected thoracic spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied service connection for a cervical spine disability and for headaches.  The case was later transferred to the RO in Detroit, Michigan.  

In March 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  The record was held open 60 days from the date of the hearing to allow for the submission of additional evidence.  Subsequently, additional evidence was received and the Veteran waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability had its onset in service.  

2.  The Veteran's headaches had their onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran is service-connected for a thoracic spine disability (residuals of an injury to the back with persistent back pain and disc herniations at the T7-T8, T8-T9, and T9-T10 levels).  The Veteran contends that he has a cervical spine disability and headaches that are related to service.  The Veteran maintains that he injured his cervical spine and his head at the same time that he injured his service-connected thoracic spine disability during a hoisting incident while serving in the Coast Guard.  The Veteran states that his neck and back were sore after the incident and that he had injuries to his face and mouth.  The Veteran essentially contends that he has suffered from cervical spine problems and headaches during service and since service.  He also asserts that his cervical spine disability and headaches are related to his service-connected thoracic spine disability.  

The Veteran's service treatment records show that he was treated for cervical spine complaints and for headaches on multiple occasions.  As to the hoisting incident, a January 1999 entry noted that the Veteran complained of back pain for four to five months.  He stated that he felt most of the pain on the right side in his shoulder and neck.  He indicated that he also had pain with lifting weights, opening doors with his right arm, and looking to the right.  The assessment was thoracic strain, chronic.  

An April 1999 consultation report indicated that the Veteran was injured in October 1998 when he was being hoisted into a helicopter in a chest harness.  It was noted that the boat dropped because of the high seas and that the Veteran was forced into hyperextension and fell back on his head against the gunwale of the boat.  The examiner reported that the Veteran was subsequently brought into the helicopter and that he had no immediate ill effects, but that he had noted persistent recurrent right parascapular pain.  The assessment was chronic parascapular myositis, right.  

A June 1999 treatment report from the Fitness Center, Physical Therapy, noted that the Veteran returned to that facility after being diagnosed with parascapular myositis.  The examiner provided information as to the Veteran's right upper extremity.  The examiner also stated that reflexes were depressed at C6 on the left upper extremity and C5 on the right upper extremity.  A diagnosis was not provided.  

A medical board report, apparently dated in August 1999, noted that the Veteran was involved in training in October 1998 and that he was being hoisted into a helicopter from a boat in a chest harness.  It was noted that the boat dropped because of the high seas and that the Veteran was forced into hyperextension and back onto his head and upper back against a gunwale of the boat.  The examiner reported that the Veteran was subsequently brought into the helicopter and that he had no immediate ill effects, but that he had noted persistent recurrent right parascapular pain.  The diagnosis was persistent thoracic pain, status post hyperextension injury.  

An October 1999 physical evaluation board report indicated a diagnosis of limitation of motion of the dorsal spine, moderate.  It was noted that the Veteran was not fit to perform his duties of his grade and rank.  

Post-service private and VA treatment records show treatment for disorders including cervical spine problems and headaches.  There are also several statements and reports of record, as well as opinions pursuant to a VA examination, that address the etiology of the Veteran's claimed cervical spine disability and headaches.  

For example, a January 2008 treatment report from Munson Medical Center noted that the Veteran had a longstanding history of neck pain and headaches stemming from a sustained head injury during a rescue operation with the Coast Guard in 1998.  It was noted that the Veteran reported that he briefly lost consciousness at the time of the injury and that he had suffered unremitting headaches preceded by neck and mid thoracic back pain since that time.  The assessment was chronic mixed type headaches with a plausible cervicogenic component believed to be suggested along the greater occipital never distribution secondary to tension forces created by coexisting myofascial disease; status post head injury, neck injury, and thoracic back injury in 1998 with subsequent headaches, as well as neck and back pain; mild thoracic wedge compression fractures.  

A January 2009 treatment report from Munson Medical Center related diagnoses of recurrent, mixed type headaches with a cervicogenic component secondary to greater occipital neuralgia and accompanying migraineur activity; status post head injury and neck injury, with a thoracic back injury in 1990; status post C2 dorsal root ganglion pulse radiofrequency with seven months of relief of headache symptoms.  

A February 2009 treatment report from K. Bruining, M.D., related an impression that included chronic cervicogenic headaches following a 1998 whiplash-type injury with migraine features.  It was noted that improvement continued with improvement in neck pain recently.  Thoracic compression fractures sustained in a 1998 injury were also diagnosed.  

A May 2009 statement from R. E. Kuhn, D.O., reported that the Veteran had been a patient of his for eight years.  Dr. Kuhn indicated that the Veteran had suffered from chronic back problems, as well as chronic headaches and, at times, difficulty focusing.  Dr. Kuhn stated that it had become apparent over time that those disorders were all connected with each other.  Dr. Kuhn maintained that the Veteran continued to have headaches which he believed were stemming from his chronic back, chronic neck, and muscular problems.  It was noted that those problems caused difficulty focusing.  Dr. Kuhn commented that he believed that all of these problems were related to the Veteran's back injury with sequelae leading to his multiple issues of chronic muscle strain, chronic back pain, chronic migraine headaches, and inattentiveness, etc.  

A May 2009 statement from J. S. Stratton, D.O., noted that the Veteran had a longstanding history of headaches and neck pain.  Dr. Stratton stated that the Veteran had been under his care since January 2008.  Dr. Stratton reported that the Veteran described severe bilateral headaches stemming from an injury sustained in 1998 when he suffered a severe whiplash with facial trauma and mid thoracic trauma involving thoracic vertebral compression fractures.  It was noted that the Veteran described being hit in the head, face, and forehead by a swinging joint and that he had a documented loss of consciousness.  Dr. Stratton stated that since the time of the Veteran's injury, he had dealt with severe headaches, but that over the previous several years, he began to experience headaches with increasing severity, frequency, and intensity with a longer duration.  

Dr. Stratton reported that within the experience of his practice, he had encountered a significant amount of patients with prior injuries from falls and motor vehicle accidents related to whiplash and a closed-head injury, resulting in whiplash, injuries to the neck and back, as well as closed-head injuries, that resulted in chronic daily headaches and severe migrainous type activities with cervicogenic triggers.  Dr. Stratton stated that he believed that the Veteran's symptoms clinically fit the category for headaches secondary to post-whiplash syndrome and a closed-head injury as a result of a sustained injury while performing a rescue operation with the Coast Guard in 1998.  

A June 2009 statement from K. Bruining, M.D., noted that the Veteran was under her care for head pain which emanated from neck pain following a whiplash-type injury in October 1998 during his military service.  Dr. Bruining reported that the injury was sustained during a helicopter operation and that the injury was sufficiently severe to result in a thoracic compression fracture, among other injuries.  Dr. Bruining discussed her treatment of the Veteran in some detail.  Dr. Bruining commented that it was her strong opinion that the Veteran's head pain emanated from chronic cervicogenic pain because of injuries sustained in October 1998 while in a helicopter rescue, swimming, and training exercise.  

A July 2009 VA neurological examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was service-connected for a "lumbar spine" condition and that he was claiming secondary cervical and headaches conditions due to his "lumbar spine" condition.  It was noted that the Veteran stated that he injured his cervical spine in 1998, when he was being hoisted out of a boat and was injured.  The Veteran indicated that he was not seen after the injury.  He reported that he was seen shortly after the injury and that he underwent physical therapy.  He indicated that while on active duty there was nothing wrong with his neck.  The veteran maintained that about a year and a half ago, he started receiving treatment for his cervical pain.  It was noted that the Veteran had undergone radiofrequency nerve ablation five times since May 2008, which did help the pain and headaches.  It was noted that the Veteran was also taking medication which were effective.  The Veteran reported that the pain in his neck was constant and that it would increase with movement, but that it was improved with medications and rest.  

As to his headaches, the Veteran reported that he had suffered migraine like headaches since 1998.  He stated that he was currently taking Migranal and Vicodin for the headaches.  The Veteran indicated that he would have a headache daily, and that he would have bad headaches one to two times per month.  It was noted that the Veteran was being seen by a neurologist for his headache condition.  

The diagnoses were degenerative disc disease of the thoracic spine; C2 central disc bulging without evidence of degenerative disc disease; and headaches.  The examiner reported that there were no private medical records in the claims file.  The examiner commented that the Veteran's cervical spine condition was not caused by or a result of his service-connected thoracolumbar spine condition.  The examiner stated that there was no credible scientific medical literature that supported that a thoracic spine condition caused a cervical neck condition.  It was noted that a magnetic resonance imaging studies performed during the Veteran's active duty, as well as in 2007, did not show any evidence of pathology.  

The examiner also indicated that the Veteran's headaches (migraine headaches) were not caused by or a result of his service-connected thoracolumbar spine condition.  The examiner stated that there was no scientific medical evidence that migraine headaches were caused by a thoracic spine condition.  The examiner further opined that the Veteran's headaches were not caused by or a result of his service-connected sinus condition.  The examiner stated that there was no credible scientific medical evidence that provided support that a chronic sinus condition would cause migraine headaches.  

In an October 2009 addendum to the July 2009 VA neurological examination report, the same examiner indicated that a letter from Dr. Bruining was reviewed that stated that the Veteran's neck condition and headaches were related to an injury sustained on active duty.  The examiner commented that the Veteran's headaches were not caused by or a result of his active duty military service or the thoracolumbar spine injury sustained on active duty.  The examiner maintained that there was no creditable medical evidence that supported that an injury to the thoracolumbar spine would result in headaches or migraine headaches.  It was noted that there was no creditable medical evidence that supported that active military service would cause migraine headaches. 

An April 2014 statement from Dr. Kuhn indicated that the Veteran was a patient of his that suffered from chronic neck pain, back pain, and headaches.  Dr. Kuhn commented that it was at least as likely as not that the Veteran's current headaches and neck issues were a result of his injuries sustained while he was on active duty with the Coast Guard.  

An April 2014 statement from B. K. Evans, M.D., indicated that the Veteran had been a patient of his since August 2013.  Dr. Evans stated that he treated the Veteran for chronic headaches.  Dr. Evans maintained that it was his opinion that the Veteran's headaches might be, or at least as likely as not be, directly related to an accident he was involved in while on active duty in the Coast Guard in 1998.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the Veteran's service treatment records show that he was treated for cervical spine, or neck, problems, as well as for headaches, on numerous occasions during his period of service.  Such records show that the Veteran was seen for cervical spine, or neck, complaints both before and after his injury to his thoracic spine in October 1998 (and initial treatment in January 1999).  The Veteran's service treatment records do not show that he was treated for headaches related to the October 1998 injury.  In any case, the hoisting incident has been established by the evidence.

The Board notes that there are numerous opinions of record that address the etiology of the Veteran's claimed cervical spine disability and headaches, both on a direct and secondary basis.  The Board observes that the only negative opinions of record were provided by a VA examiner.  The examiner, pursuant to a July 2009 VA neurological examination report, indicated that the Veteran's cervical spine condition and headaches were not the result of his service-connected thoracolumbar spine condition.  In an October 2009 addendum, the examiner reviewed a letter from a private physician, Dr. Bruining, that stated that the Veteran's neck condition and headaches were related to an injury sustained on active duty.  The examiner commented that the Veteran's headaches were not caused by or a result of his active duty military service or the thoracolumbar spine injury sustained on active duty.  The Board observes that the examiner did not discuss the Veteran's treatment for cervical spine, or neck, complaints, and for headaches, during service.  The examiner also did not address the Veteran's reports of cervical spine and neck complaints, as well as headaches, during and since his period of service.  The Veteran is competent to report neck and headache problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, although the VA examiner referred to a statement from Dr. Bruining in the October 2009 addendum, she reported at the November 2009 VA neurological examination that no private medical records were reviewed.  The Board notes, however, that there are numerous private medical reports of record, to include many with positive etiological opinions.  Therefore, the Board finds that the opinions provided by the VA examiner have little probative value in this matter.  

The Board observes that all of the private etiological opinions of record are in favor of the nexus element of the claim.  A January 2008 treatment report from Munson Medical Center noted an assessment of chronic mixed type headaches with a plausible cervicogenic component believed to be suggested along the greater occipital nerve distribution secondary to tension forces created by coexisting myofascial disease; status post head injury, neck injury, and thoracic back injury in 1998 with subsequent headaches, as well as neck and back pain; mild thoracic wedge compression fractures.  A January 2009 entry from the same facility related diagnoses of recurrent, mixed type headaches with a cervicogenic component secondary to greater occipital neuralgia and accompanying migraineur activity; status post head injury and neck injury, with a thoracic back injury in 1990; status post C2 dorsal root ganglion pulse radiofrequency with seven months of relief of headache symptoms.  A February 2009 report from Dr. Bruining noted that the Veteran had chronic cervicogenic headaches following a 1998 whiplash -type injury with migraine features.  

Additionally, in a May 2009 statement, Dr. Stratton indicated that he believed that the Veteran's headaches were secondary to post-whiplash syndrome and a closed-head injury as a result of a sustained injury while performing a rescue operation with the Coast Guard in 1998.  In June 2009, Dr. Bruining stated that it was her strong opinion that the Veteran's head pain emanated from chronic cervicogenic pain because of injuries sustained in October 1998 while in a helicopter rescue.  In an April 2014 statement, Dr. Kuhn commented that it was at least as likely as not that the Veteran's current headaches and neck issues were a result of his injuries while he was on active duty with the Coast Guard.  In another April 2014 statement, Dr. Evans maintained that headaches might be, or at least as likely as not be, directly related to an accident he was involved in while on active duty in the Coast Guard in 1998.  Dr. Kuhn also provided a positive opinion, as to secondary service connection, in May 2009.  

In light of the lesser evidentiary value of the July 2009 VA neurological examination report, to include the October 2009 addendum, and the persuasiveness of the numerous positive opinions of record, the Board concludes that, at the least, the evidence is in equipoise as to whether the claimed disabilities are related to the hoisting incident in service.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a cervical spine disability and headaches that had their onset during his period of service.  Therefore, service connection for a cervical spine disability and headaches is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address secondary service connection.  



ORDER

Service connection for a cervical spine disability is granted.  

Service connection for headaches is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


